Case 1:13-cv-00307-EGB Document 178 Filed 06/17/19 Page 1 of 2

IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 

LARRY GOLDEN,

Plaintiff,
Case No. 1:13-cv-00307-EGB
v.
: Senior Judge Eric G. Bruggink
THE UNITED STATES OF AMERICA,

Defendant.

 

 

OSHKOSH CORPORATION’S CORPORATE DISCLOSURE STATEMENT
Oshkosh Corporation (“Oshkosh”), by its undersigned counsel, hereby files its corporate
disclosure statement pursuant to Rule 7.1 of the Rules of the Court of Federal Claims, and states

that Oshkosh is a publicly held corporation, and that no publicly held corporation owns 10 percent

gig oe a
ZOE =>

or more of Oshkosh’s stock.

 

Dated: June 17, 2019 By: oe
y
OF COUNSEL: ~~ Salvatore P. Tamburo
BLANK ROME LLP
Scott Arnold 1825 Eye Street, NW
Dipu A. Doshi Washington, DC 20006
Megan R. Wood Tel: (202) 420-2200
BLANK ROME LLP
1825 Eye Street NW Counsel for Oshkosh Corporation

Washington, DC 20006
Tel: (202) 420-2200
SArnold@BlankRome.com
DDoshi@BlankRome.com
MWood@BlankRome.com
Case 1:13-cv-00307-EGB Document 178 Filed 06/17/19 Page 2 of 2

CERTIFICATE OF SERVICE
[hereby certify that on June 17, 2019, the foregoing was filed in person with the Court.

Additionally, I hereby certify that a true and correct copy of the foregoing was sent on June 17

3

2019, via Federal Express, postage prepaid, to:

Larry Golden
740 Woodruff Road #1102
Greenville, SC 29607

Plaintiff, pro se

Nicholas Jae-Ryoung Kim
U.S. Department of Justice - Civil Division (G)
Post Office Box 480
Ben Franklin Station
Washington, DC 20044
(202) 616-8116
Fax: (202) 307-0345
Email: nicholas.j.kim@usdoj.gov

Counsel for Defendant

Pd

ail 2

By: Cc f — ee"

_ Salvatore P. Tamburo
